Citation Nr: 1545489	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellar femoral syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for patellar femoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected patellar femoral syndrome of the right knee and in excess of 10 percent for service-connected patellar femoral syndrome of the left knee.  The Veteran timely appealed. 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his representative when further action is required.


REMAND

In evaluating the Veteran's request for increased disability ratings, the Board considers the medical evidence of record.  Historically, the Veteran was treated for patellar femoral syndrome of both knees in active service.  Records reveal that he primarily took anti-inflammatory medications post-service, and also underwent steroid injections.  

VA records show that the Veteran wore a brace on his right knee in November 2010. MRI scans conducted of the right knee in December 2010 reveal a very small knee joint effusion and note degenerative changes.

Private records reveal that the Veteran underwent surgical procedures on his right knee in April 2011-namely, diagnostic arthroscopy, debridement plica, chondroplasty with microfracture medial femoral condyle.

The Veteran contends that his service-connected patellofemoral syndrome of both knees is more severe than currently rated, and warrants increased disability ratings.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected patellofemoral syndrome of both knees in September 2011.  Since then, the Veteran has described a worsening of the disabilities.  He is competent to describe his symptoms and their effects on employment and daily activities.

The report of the September 2011 VA examination appears to indicate full range of motion of both knees, with pain noted at the extremes of motion, and no additional limitations following repetitive use testing.  

More recent VA records, dated in February 2015, reflect that the Veteran does not meet requirements for joint replacement of his knees due to his age; and also indicate that conservative measures, such as steroid injections and anti-inflammatory medications, have failed.  Clinical evaluation of both knees in February 2015 reveals limited knee extension, right greater than left.

Under these circumstances, VA cannot rate the service-connected patellofemoral syndrome of both knees without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from July 2015 forward; and associate them with the Veteran's claims file.
 
2.  Afford the Veteran a VA examination, for evaluation of the service-connected patellofemoral syndrome of both knees.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

All appropriate tests, including X-rays of each knee, should be accomplished, and all clinical findings should be reported in detail.

The examiner should specify the degrees of flexion and extension for each knee, to include where pain begins if applicable; and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. 

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in each knee; and if present, on its severity (mild, moderate or severe).

The examiner should address the Veteran's functional limitations as to his ability to work, due to his service-connected patellofemoral syndrome of both knees.

These specific findings are needed to rate the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain, as well as the potential for separate ratings based upon limitations of flexion and extension.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

